                 Case 2:21-cv-00031-BJR Document 46 Filed 02/17/21 Page 1 of 4




 1                                                THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7

 8
                         IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE
11
      PARLER LLC,
12
                                                              No. 2:21-cv-00031-BJR
13                                 Plaintiff,
14
                      v.                                    JOINT STIPULATION AND
                                                            ORDER FOR AMENDMENT AND
15                                                          RESPONSE SCHEDULE
      AMAZON WEB SERVICES, INC.,
16
                                                            NOTE ON MOTION CALENDAR:
17                                                          February 16, 2021
                                    Defendant.
18

19

20

21                                        JOINT STIPULATION
22
            Pursuant to the Court’s Standing Order (Dkt. 35), and the Joint Stipulation and the Court’s
23

24   Order dated January 28, 2021 (Dkt. 38), the Parties submit the following stipulation:
25          1.       The deadline for Plaintiff Parler LLC (“Parler”) to file its Amended Complaint is
26
                     February 16, 2021.
27
            2.       The deadline for Defendant Amazon Web Services, Inc. (“AWS”) to respond to
28
                     Plaintiff Parler’s Amended Complaint is March 22, 2021.
29

30

31                                                                                David J. Groesbeck, P.S.
       JOINT STIPULATION                                                          Attorney and Counselor
32     AND ORDER                                                                 1333 E. Johns Prairie Rd.
                                                                                Shelton, Washington 98584
       (CASE NO. 2:21-cv-31-BJR) – 1                                                  (509) 747-2800
              Case 2:21-cv-00031-BJR Document 46 Filed 02/17/21 Page 2 of 4




 1
         3.       Counsel for Parler represents that on or about Saturday, February 13, 2021, Parler
 2
                  engaged the legal services of Mr. Angelo J. Calfo of the Calfo Eakes LLP law
 3
                  firm. In sum, Parler believes that it and Mr. Calfo need an extension of time for
 4

 5                Mr. Calfo to review the pleadings and to be prepared to assist Parler and its current
 6                counsel with the filing of the Amended Complaint.
 7
         4.       Moreover, counsel for Parler represents that Parler has been working to pursue its
 8
                  working model to get back online; that Parler was able to get back online beginning
 9
                  on February 15, 2021; and Parler believes that this factual development, which
10

11                occurred just one day before the current deadline to file the Amended Complaint,
12                will have a material impact on how Parler pleads the Amended Complaint.
13
         5.       Counsel for Parler is familiar with the Court’s Standing Order (Dkt. 35), which
14
                  requires extensions of time be requested three days in advance. However, Parler’s
15

16
                  counsel believes that good cause exists to adjust the scheduling of the

17                aforementioned pleadings and that the administration of justice will be served
18                thereby.
19
         6.       AWS does not oppose Parler’s request for additional time.
20
         7.       On January 25, 2021, the Court entered an Order setting Initial Scheduling Dates.
21

22
         8.       The parties agree that upcoming deadlines should be revised, as set forth below.

23                a.     Parler will file an Amended Complaint no later than March 2, 2021;
24                b.     AWS’s deadline to respond to Parler’s Amended Complaint will be April
25
         8, 2021;
26

27                c.     Deadline for FRCP 26(f) conference: May 21, 2021
28
                  d.     Initial Disclosures: May 28, 2021
29

30

31                                                                                David J. Groesbeck, P.S.
     JOINT STIPULATION                                                            Attorney and Counselor
32   AND ORDER                                                                   1333 E. Johns Prairie Rd.
                                                                                Shelton, Washington 98584
     (CASE NO. 2:21-cv-31-BJR) – 2                                                    (509) 747-2800
                 Case 2:21-cv-00031-BJR Document 46 Filed 02/17/21 Page 3 of 4




 1
                     e.     Joint Status Report and Discovery Plan: June 4, 2021
 2
            9.       The parties respectfully request that the Court memorialize these revised deadlines
 3
     by entering the proposed order accompanying this stipulation.
 4

 5

 6          Dated this 15th day of February, 2021.
 7
                                           Respectfully submitted,
 8
                                           DAVID J. GROESBECK, P.S.
 9

10                                         /s David J. Groesbeck
11
                                           WSBA No. 24749
                                           1333 E. Johns Prairie Rd.
12                                         Shelton, WA 98584
13
                                           Telephone: (509) 747-2800
                                           Email: david@groesbecklaw.com
14

15                                         Counsel for Parler, LLC
16

17
                                           DAVIS WRIGHT TREMAINE LLP

18
                                           By s/Ambika K. Doran
19                                         Ambika Kumar Doran, WSBA #38237
20
                                           920 Fifth Avenue, Suite 3300
                                           Seattle, WA 98104-1610
21                                         Telephone: 206-622-3150
                                           E-mail: ambikadoran@dwt.com
22

23
                                           Alonzo Wickers IV, (pro hac vice)
                                           865 S. Figueroa Street, Suite 2400
24                                         Los Angeles, CA 90017
                                           Telephone: 213-633-6800
25                                         E-mail: alonzowickers@dwt.com
26

27                                         Counsel for Amazon Web Services, Inc.
28

29

30

31                                                                                 David J. Groesbeck, P.S.
       JOINT STIPULATION                                                           Attorney and Counselor
32     AND ORDER                                                                  1333 E. Johns Prairie Rd.
                                                                                 Shelton, Washington 98584
       (CASE NO. 2:21-cv-31-BJR) – 3                                                   (509) 747-2800
           Case 2:21-cv-00031-BJR Document 46 Filed 02/17/21 Page 4 of 4




 1                                        ORDER
 2
         Pursuant to the stipulation, IT IS SO ORDERED.
 3

 4

 5
         DATED this 17th day of February, 2021.

 6

 7

 8

 9
                                                  A
                                                  Barbara Jacobs Rothstein
10                                                U.S. District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31                                                                       David J. Groesbeck, P.S.
     JOINT STIPULATION                                                   Attorney and Counselor
32   AND ORDER                                                          1333 E. Johns Prairie Rd.
                                                                       Shelton, Washington 98584
     (CASE NO. 2:21-cv-31-BJR) – 4                                           (509) 747-2800
